DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered. 

Response to Amendment
3.	Applicant’s amendment filed on 2/19/2021, has been entered and carefully considered.  Claims 1, 4, 8, 11 are amended, claims 2-3, 6, 9-10 and 13-17 have been canceled, and claim 18 is added.  Claims 1, 4-5, 7-8, 11-12 and 18 are currently pending.
	
Response to Arguments
4.	Applicant’s arguments, filed on 2/19/2021, regarding claim 1 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 4-5, 7-8,11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Pat. Pub. No. US 2021/0058823) hereinafter Liu, in view of .

Regarding Claim 1, Liu teaches a method performed by a user equipment (UE) in a wireless communication system, the method comprising: configured to operate in a wireless communication system ([Para. 0042] Fig. 2 schematically shows an exemplary flowchart illustrating an operation 200 of a method for performing early data transmission according to an embodiment of the present invention on a UE side), the method comprising: 
receiving, by the UE from a network, parameters for an early data transmission (EDT) including information regarding one or more transport block (TB) sizes for one or more enhanced coverage levels, respectively  ([Para. 0007, 0181, 0277] the allowed maximum transmission block size may comprise: using a maximum transmission block size broadcast by a base station and corresponding to a coverage enhancement level of the user equipment to serve as the maximum transmission block size allowed when the early data transmission is performed. The UE receives parameters from the base station including information for each coverage enhancement level or for a maximum TBS based on each coverage enhancement level. [Para. 0102] UE by receiving a random access Msg1 and can obtain, according to the coverage enhancement level, a maximum possible transmission block size of the UE or the maximum amount of data to be transmitted by the UE using early data transmission), initiating, by a radio resource control (RRC) layer of the UE, a random access procedure for the EDT; attempting, by the UE to the network, to transmit a first transmission of a preamble of the random 
based on that a size of a Msg3 of the random access procedure to be transmitted is smaller than or equal to a TB size for the first enhanced coverage level among the one or more TB sizes; ([Para. 0148, 0197, 0242] For UE having a certain coverage enhancement level, a maximum transmission block size for the UE to perform the early data transmission in the Msg3 is equal to a maximum TBS (X) broadcast based on the coverage enhancement level. For example, level 1 (i.e., first enhanced coverage level)).
Liu does not disclose the one or more enhanced coverage levels including a first enhanced coverage level and a second enhanced coverage level; attempting, by the UE to the network, a first transmission of a preamble of the random access procedure using a first Physical Random Access Channel (PRACH) resource set associated with the EDT for the first enhanced coverage level, based on a number of attempts of the first transmission of the preamble reaching a maximum number of preamble attempts for the first enhanced coverage level, detecting, by the UE, that enhanced coverage levels of the UE changes from the first enhanced coverage level to the second enhanced coverage level during the random access procedure for the EDT;  comparing, by a media access control (MAC) layer of the UE, (i) the size of the Msg3 of the random access procedure to be transmitted with (ii) a TB size for the second enhanced 
Hoglund teaches the one or more enhanced coverage levels including a first enhanced coverage level and a second enhanced coverage level ([Para. 0046] UE may be configured to use CE modes, which allow the UE to operate at CE levels 0, 1, 2, and 3); attempting, by the UE to the network, a first transmission of a preamble of the random access procedure using a first Physical Random Access Channel (PRACH) resource set associated with the EDT for the first enhanced coverage level ([Para. 0054-0056] During the random access procedure, UE attempts to transmit a preamble using CE level 0 (i.e., first enhanced coverage level)), based on a number of attempts of the first transmission of the preamble reaching a maximum number of preamble attempts for the first enhanced coverage level ([Para. 0051-0054] UE 110 may determine that the random access response reception was unsuccessful. UE 110 may continue transmit another random access preamble to network node until the preamble transmission counter reaches the highest number of random access attempts for the current CE level, for example CE level 0 (first CE level)),
detecting, by the UE, that enhanced coverage levels of the UE changes from the first enhanced coverage level to the second enhanced coverage level during the random access procedure for the EDT  (Para. 0054] UE may detects indication from the network node of the highest CE level supported by the cell. If UE 110 and/or cell 125 can support operating at CE level 1, then UE 110 may ramp up from CE level 0 to CE level 1 (second enhanced coverage level) as shown in Fig. 2).

The combination of Liu and Hoglund does not disclose initiating, by the RRC layer of the UE, an RRC connection establishment procedure; comparing, by a media access control (MAC) layer of the UE, (i) the size of the Msg3 of the random access procedure to be transmitted with (ii) a TB size for the second enhanced coverage level among the one or more TB sizes; based on the size of the Msg3 being larger than the TB size for the second enhanced coverage level, informing, by the MAC layer of the UE to the RRC layer of the UE, that the EDT is stopped; and initiating, by the RRC layer of the UE, an RRC connection establishment procedure.
Fujishiro teaches initiating, by the RRC layer of the UE, an RRC connection establishment procedure ([Para. 0063-0068] Fig. 4 shows an OSI reference model of  UE 100 including MAC layer and RRC layer. The RRC of the UE initiating RRC connection to the RRC of the eNB 200 during a random access procedure);  
comparing, by a media access control (MAC) layer of the UE, (i) the size of the Msg3 of the random access procedure to be transmitted with (ii) a TB size for the second enhanced coverage level among the one or more TB sizes ([Para. 0081-0084, 0170, 0173] describes UE stores the information defining four levels of enhanced coverage levels 0 to 3 for the PRACH transmission. Then the UE perform the early data transmission using the PRACH resource correspond to CE levels #1 to #3. [Para. 0346-0349, 0359-0360] UE100 receives the transport block size allocated by the uplink grant 
based on the size of the Msg3 being larger than the TB size for the second enhanced coverage level, informing, by the MAC layer of the UE to the RRC layer of the UE, that the EDT is stopped ([Para. 0141, 0332, 0509, 0553-0554] describes the higher layer of the UE (RRC layer) is a determination entity, which determines whether to perform the early data transmission based on the allowable amount of data notified from the access layer and the size of the data packet to be transmitted to the eNB 200. [Para. 0509, 0551, 0557, 0698] if the UL grant is smaller than the Msg3 data size, or the granted UL data size for EDT does not “fit” the size of Msg3 (i.e., based on the size of the Msg3 being larger than the TB size), the UE does not send the data in Msg3 (i.e., without performing the early data transmission, the EDT is stopped), and the UE may imitate the legacy procedure instead of the EDT (i.e., the EDT is stop), and initiating, by the RRC layer of the UE, an RRC connection establishment procedure ([Para. 0241] when the UE 100 determines that the data transmission by the RRC connection request message (Msg3) has failed, the RRC connection request message with the data is retransmitted (RRC connection re-establishment is initiated as shown in Fig. 9 [0114-0123]).
 Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, 

Regarding Claim 4, the combination of Liu and Hoglund does not disclose based on the size of the Msg3 being larger than the TB size for the second enhanced coverage level, transmitting, by the UE to the network the data after the RRC connection establishment procedure is completed.
Fujishiro further teaches based on the size of the Msg3 being larger than the TB size for the second enhanced coverage level, transmitting, by the UE to the network the data after a RRC connection establishment procedure is completed. 
 [Para. 0399, 0509, 0551-0552] if the UL grant is smaller than the Msg3 data size, or the granted UL data size for EDT does not “fit” the size of Msg3 (i.e., based on the size of the Msg3 being larger than the TB size), the UE does not send the data in Msg3. It could be considered as a failure.  [Para. 0143, 0219-0222, 0354] When the UE 100 determines that the data transmission using the RRC connection request message has failed, the UE may transmit (retransmits) the data after transitioning to the connected mode).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Hoglund and Fujishiro to implement the early data transmission for each extended coverage level to improve latency and power consumption.

Regarding Claim 5, the combination of Liu and Hoglund does not disclose receiving, from the network, an indication indicating that the network supports the EDT.
Fujishiro further teaches receiving, from the network, an indication indicating that the network supports the EDT ([Para. 0147] Fig. 12, the eNB transmits the broadcast information (SIB) indicating the amount of data allowed to be transmitted (allowable amount of data) by the early data transmission (i.e., the network supports the EDT)).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Hoglund and Fujishiro to implement the early data transmission for each extended coverage level to improve latency and power consumption.

Regarding Claim 7, the combination of Liu, Hoglund and Fujishiro, Liu further teaches wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE ([Para. 0102] Fig. 1, UE  communicates with base station during the random access procedure using early data transmission).

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Liu in view of Hoglund and Fujishiro. Liu further teaches  A user equipment (UE) configured to operate in a wireless communication system, the UE comprising: at least one transceiver and at least one processor, and at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one  ([Para. 0081, 0090-0094] Fig. 5 shows a block diagram of UE 20 includes receiving unit 22 and transmitting unit 24, memory and processing units. Fig. 6 shows a computer system 600 implement the user equipment including a processor 610, a computer-readable storage medium 620, an output interface 630, and an input interface 640 to perform method corresponding allowance to perform the early data transmission in a random access process. The processor may execute the computer-readable storage medium storing instructions to perform the method).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 18, the combination of Liu and Hoglund does not disclose wherein the method further comprises: based on the size of the Msg3 being larger than the TB size for the second enhanced coverage level, skipping a second transmission of a preamble of the random access procedure using a second PRACH resource set associated with the EDT for the second enhanced coverage level.
Fujishiro further teaches wherein the method further comprises: based on the size of the Msg3 being larger than the TB size for the second enhanced coverage level, skipping a second transmission of a preamble of the random access procedure using a second PRACH resource set associated with the EDT for the second enhanced coverage level (interpreted as based on the size of the Msg3 being larger than the TB 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Hoglund and Fujishiro to implement the early data transmission for each extended coverage level to improve latency and power consumption.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210022119, Zhao et al. discloses Information sending method, information receiving method, and device.
US 20200344818, Hoglund et al. discloses Multiple TBS for Msg3 in Data Transmission During Random Access.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413